Citation Nr: 1233169	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable initial rating for asbestos related pleural disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1956 to March 1960.

This matter originally came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO).  The case was remanded by the Board for additional development in February 2009.  The Board issued a decision denying the Veteran's claim in July 2011.  

The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In a January 2012 Joint Motion for Remand (JMR), the parties agreed to remand the case back to the Board because, in their view, it needed further development.  The terms of the JMR were incorporated by reference into a January 2012 Order of the Court.  In accordance with the Court's Order, the case has now been returned to the Board. 

Pursuant to the requirements of the JMR, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR the parties alleged a VA examination was inadequate because the examiner did not address the etiology of symptoms other than shortness of breath that the Veteran alleged were caused by his asbestos related pleural disease.  Also, the examiner mistakenly referred to the Veteran's pulmonary disorder as "asbestosis" instead of "asbestos related pleural disease" in one sentence in the report of examination.  The parties to the JMR determined that a new VA examination was required to address all of the Veteran's claimed symptoms, and to obtain an opinion which assesses the severity of asbestos related pulmonary disease rather than asbestosis.  The Board is bound by this determination.

Additionally, given the other needed development in this case, more recent treatment records should be obtained, if available.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify all treatment that he received for his pulmonary problems since April 2007.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a new VA respiratory examination, which should include complete results of pulmonary function testing which at the least must contain FEV-1, FEV-1/FVC, and DLCO scores.  All necessary tests or studies should be performed.  The examiner should review the claims file in conjunction with the examination.

The examiner should describe the severity of the Veteran's service connected asbestos related pleural disease.  The examiner should document all of the Veteran's symptoms and indicate which, if any, are attributable to asbestos related pleural disease.  The examiner should also indicate whether it is at least as likely as not that the Veteran's co-morbid chronic obstructive pulmonary disease (COPD) or any other pulmonary disorders found on examination are caused or aggravated beyond their normal progression by the Veteran's asbestos related pleural disease.  To the extent possible, the examiner should distinguish the symptoms of the Veteran's asbestos related pleural disease, from symptoms caused by other factors such as smoking or a heart problem.  If the examiner is able to distinguish symptoms, he or she should describe the information used to make such determinations and if the examiner in unable to distinguish symptoms, he or she should explain why that is the case.  A complete rationale should be provided for all the conclusions which were set forth in the report of examination.  If the examiner is unable to respond to one or more questions without resort to undue speculation, he or she should explain why this is the case. 

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


